DETAILED ACTION
This action is responsive to the application No. 16/323,661 filed on February 06, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 with the associated claims filed on 04/07/2022 responding to the Office action mailed on 02/10/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-5 and 22-30.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Liu (US 2015/0097244).

Regarding Claim 1, Cea (see, e.g., Figs. 3, 4c-4d), teaches an integrated circuit apparatus comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain (see, e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), wherein the first portion 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitations that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, wherein the liner material extends along an entirety of the height of the first portion of the body, and wherein the liner material has an uppermost surface co-planar with an uppermost surface of the core material and comprises a material selected from the group consisting of a carbide and a nitride.  
Liu (see, e.g., Fig. 3), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug 110 comprises a liner material 112 and a core material 114, the core material 114 within the liner material 112, wherein the liner material 112 completely laterally surrounds the core material 114, wherein the liner material 112 extends along an entirety of the height of the first portion of the body 60/90, and wherein the liner material 112 has an uppermost surface co-planar with an uppermost surface of the core material 114 and wherein the liner material 112 comprises a material selected from the group consisting of a carbide and a nitride.  The nitride liner 112 further isolates the semiconductor substrate 42 and advantageously prevents a short between the source/drain regions 62, 64, 92, 94 and the semiconductor substrate 42 should the thickness of the oxide 114 be reduced too much (see, e.g., pars. 0026-0027).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s device the plug comprising a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, wherein the liner material extends along an entirety of the height of the first portion of the body, and wherein the liner material has an uppermost surface co-planar with an uppermost surface of the core material and comprises a material selected from the group consisting of a carbide and a nitride, as taught by Liu, to further isolate the semiconductor substrate and advantageously prevents a short between the source/drain regions and the semiconductor substrate should the thickness of the oxide be reduced too much.

Regarding Claim 4, Cea and Liu teach all aspects of claim 1.  Liu (see, e.g., Fig. 3), teaches that the material of the plug 110 comprises an electrically insulating material (see, e.g., par. 0026).  

Claims 2, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Liu (US 2015/0097244) and further in view of Cheng (US 2011/0303915).

Regarding Claim 2, Cea and Liu teach all aspects of claim 1.  They are silent with respect to the claim limitation that the stress is a compressive stress.  Cheng (see, e.g., Fig. 5), on the other hand, teaches compressively stressed PFET devices to increase the p-type carrier, the hole mobility (see, e.g., pars. 0032-0033).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s/Liu’s device, the plug comprising a material operable to impart compressive stress, as taught by Cheng, to increase the p-type carrier, the hole mobility of PFET devices.

Regarding Claim 3, Cea and Liu teach all aspects of claim 1.  They are silent with respect to the claim limitation that the stress is a tensile stress.  Cheng (see, e.g., Fig. 5), on the other hand, teaches tensile stressed NFET devices to increase the n-type carrier, the electron mobility (see, e.g., pars. 0020, 0045).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s/Liu’s device, the plug comprising a material operable to impart tensile stress, as taught by Cheng, to increase the electron mobility of NFET devices.

Regarding Claim 5, Cea and Liu teach all aspects of claim 1.  Cea (see, e.g., Figs, 3, 4c-4d), teaches that the plug 110 is a first plug 110.  Cea does not show that the apparatus comprises a second plug in a third portion of the body, wherein the first portion of the body is disposed between the second portion and the third portion.
Cheng Cheng (see, e.g., Fig. 5), on the other hand, teaches that the plug 50 is a first plug 50 and the apparatus comprises a second plug 50’ in a third portion of the body 20, wherein the first portion of the body 20 is disposed between the second portion and the third portion (see, e.g., claim 11), to provide compressive stress in the body region 20’’ and increase the mobility of the device (see, e.g., pars. 0020, 0029).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Cea’s/Liu’s device, a second plug in a third portion of the body, wherein the first portion of the body is disposed between the second portion and the third portion, as taught by Cheng, to provide compressive stress in the body region and increase the mobility of the device.

Claims 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2011/0147847) in view of Liu (US 2015/0097244) and further in view of Mukherjee (US 2014/0070320).

Regarding Claim 22, Cea (see, e.g., Figs. 3, 4c-4d), teaches a computing device, comprising:
a component including an integrated circuit structure (see, e.g., par. 0001), comprising:
a body 112 projecting from a substrate 102 (see, e.g., para. 0014-0015);
a transistor 100 (see, e.g., par. 0005) formed on a first portion 1121 of the body 112, the transistor 100 comprising a gate stack 132 contacting at least two adjacent sides of the body 112 (see, e.g., par. 0012) and a source and a drain (see, e.g., par. 0021) on opposing sides of the gate stack 132 and a channel defined in the body 112 between the source and the drain (see, e.g., par. 0012), wherein the first portion 1121 of the body 112 has a height and a width (see, e.g., Figs. 3, 4c-4d); and
a plug 152 formed in a second portion of the body 112 (i.e., portion between 1121 and 1122), the plug 152 comprising a material operable to impart a stress on the first portion 1121 of the body 112 (see, e.g., pars. 0023-0025), wherein the plug 152 has the height and the width of the first portion 1121 of the body 112 (see, e.g., Figs. 3, 4c-4d).
Cea is silent with respect to the claim limitations of a board and that the component is coupled to the board; and that the plug comprises a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, wherein the liner material extends along an entirety of the height of the first portion of the body, and wherein the liner material has an uppermost surface co-planar with an uppermost surface of the core material and comprises a material selected from the group consisting of a carbide and a nitride.
Mukherjee (see, e.g., Figs. 10-11), on the other hand, teaches a board and a component coupled to the board to achieve a mobile computing platform which employs logic and analog FinFETs (see, e.g., Mukherjee pars. 0039-0045) and Liu (see, e.g., Fig. 3), in similar strained CMOS devices to those of Cea, on the other hand, teaches that the plug 110 comprises a liner material 112 and a core material 114, the core material 114 within the liner material 112, wherein the liner material 112 completely laterally surrounds the core material 114, wherein the liner material 112 extends along an entirety of the height of the first portion of the body 60/90, and wherein the liner material 112 has an uppermost surface co-planar with an uppermost surface of the core material 114 and wherein the liner material 112 comprises a material selected from the group consisting of a carbide and a nitride.  The nitride liner 112 further isolates the semiconductor substrate 42 and advantageously prevents a short between the source/drain regions 62, 64, 92, 94 and the semiconductor substrate 42 should the thickness of the oxide 114 be reduced too much (see, e.g., pars. 0026-0027).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a board and coupling the component to the board in Cea’s device, as taught by Mukherjee, to achieve a mobile computing platform which employs logic and analog FinFETs and to include the plug comprising a liner material and a core material, the core material within the liner material, wherein the liner material completely laterally surrounds the core material, and wherein the liner material extends along an entirety of the height of the first portion of the body, and wherein the liner material has an uppermost surface co-planar with an uppermost surface of the core material and comprises a material selected from the group consisting of a carbide and a nitride, as taught by Liu, to further isolate the semiconductor substrate and advantageously prevents a short between the source/drain regions and the semiconductor substrate should the thickness of the oxide be reduced too much. 

Regarding Claim 23, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a memory DRAM coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 24, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a communication chip 1006 coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 25, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a camera coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 26, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches a battery coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 27, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches an antenna coupled to the board 1002 (see, e.g., par. 0044).  

Regarding Claim 28, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is a packaged integrated circuit die (see, e.g., par. 0043).  

Regarding Claim 29, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the component is selected from the group consisting of a processor, a communications chip, and a digital signal processor (see, e.g., par. 0043).  

Regarding Claim 30, Cea, Mukherjee, and Liu teach all aspects of claim 22.  Mukherjee (see, e.g., Figs. 10-11), teaches that the computing device is selected from the group consisting of a mobile phone, a laptop, a desk top computer, a server, and a set-top box (see, e.g., par. 0040).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 22 filed on 04/07/2022 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nelson Garces/Primary Examiner, Art Unit 2814